Citation Nr: 0843359	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for "allergies."

2.  Entitlement to service connection for a chronic right 
knee disability.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a chronic low back 
disability.

5.  Entitlement to service connection for a chronic skin 
disorder.

6.  Entitlement to service connection for "Gulf War 
Syndrome."

7.  Entitlement to service connection for chronic tinnitus.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

10.  Entitlement to service connection for liver 
"abnormalities."

11.  Entitlement to service connection for colon polyps.

12.  Whether a January 2006 severance of service connection 
for right ear hearing loss was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran served on active duty from October 1992 to July 
1996.  He was born in 1972.  His DD Form 214 reflects that 
his primary MOS was in heavy anti-armor weapons infantry, and 
he was trained to drive a Bradley fighting vehicle.  His 
awards included expert badges in the M-16 and hand grenades, 
and the air assault badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, TX.  
The VARO now with jurisdiction is Phoenix, AZ.

The case was remanded by the Board in May 2007 for the 
conduct of a hearing.  The veteran provided testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
in January 2008, a transcript of which is of record.  After 
the hearing, a large amount of evidence (approximately 240 
pages of VA medical records) was introduced into the file by 
the representative, as to which the veteran submitted a 
written waiver of initial RO consideration.

Issues ## 1, 2, 3, 4, 5, 8, 9, 10, and 11 are herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
by the appellant is required.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew in writing his appeal on the issue of 
entitlement to service connection for "Gulf War Syndrome."

2.  The evidence of record does not establish that the award 
of service connection for the veteran's hearing loss in the 
right ear was a product of clear and unmistakable error 
(CUE).

3.  The competent and probative medical evidence of record 
raises a reasonable doubt that the veteran now demonstrates 
tinnitus which is of service origin.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for "Gulf War 
Syndrome.", the Board does not have jurisdiction to consider 
that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2008).

2.  Because the Board finds that the award of service 
connection for the veteran's right ear hearing loss did not 
involve clear and unmistakable error, the severance of 
service connection must be reversed.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.105 (2008).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 
Given the fully favorable decision as to the three issues 
decided herein, the Board finds that any defect in the notice 
or assistance provided to the veteran constitutes harmless 
error.

I.  Service connection for "Gulf War Syndrome"

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to service connection for "Gulf War 
Syndrome" was fully developed by the RO and certified to the 
Board on appeal.  In correspondence from the veteran and at 
his Travel Board hearing, the veteran indicated he was 
withdrawing his appeal on that issue.

There remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it and it must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

II.  Defective hearing, right ear

Review of the record shows that the RO granted service 
connection, in pertinent part, for bilateral defective 
hearing in a rating action in June 2004 (and assigned a 
noncompensable rating).  In a June 2005 proposed rating 
decision, the RO advised the veteran of its intention to 
sever service connection for the disability as it involved 
his right ear.  In the January 2006 rating decision now on 
appeal, the RO determined that the grant of service 
connection for hearing loss in the right ear had been clearly 
and unmistakably erroneous, and effectuated the proposed 
severance.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met. 38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
contemplated, a rating decision proposing severance will be 
prepared, setting forth all material facts and reasons. The 
veteran will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  The Court has held that section 3.105(d) places the 
same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  Id.

Clear and unmistakable (CUE) has been defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993) (emphasis in original).

To support a conclusion that CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, a finding must be made 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  However, 
it has also been held that, although the same standards apply 
in a determination of CUE in a final decision under section 
3.105(a) and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id., quoting Venturella v. Gober, 10 Vet. App. 
340, 343 (1997).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

Service connection for a neurological disorder (e.g., 
sensorineural hearing loss) may also be established based 
upon a legal presumption by showing that the disability was 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley, at 160; 38 C.F.R. § 
3.303(d).


Pertinent evidence of record includes limited service 
treatment records (STRs).  In service, the veteran, who was 
primarily a mechanized infantryman, was exposed to multiple 
sources of acoustic trauma.  He also experienced head trauma.  

On VA audiological evaluation in March 2004, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
35
LEFT
15
15
10
20
50

Decibel losses on the right at 6000 and 8000 Hz were 30 and 
20, respectively, and were 25 and 20 at those levels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 94 percent in 
the left ear.  He also complained of tinnitus.  The 
audiologist specifically opined that the veteran demonstrated 
a mild sensorineural loss of hearing sensitivity at 4000 Hz 
in the right ear, and a moderate sensorineural loss of 
hearing at that same level in the left ear.

On VA audiological evaluation in April 2005, when the veteran 
was said to be considering some sort of hearing assistance 
appliances, his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
35
LEFT
20
20
20
25
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
audiologist concluded that hearing in the right ear was 
normal for rating purposes.  

On VA audiological evaluation in March 2006, pure tone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
25
35
LEFT
25
15
20
25
45

Decibel losses on the right at 6000 and 8000 Hz were 40 and 
30, respectively, and were 25 at both levels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The audiologist concluded that hearing in the right ear was 
substantially normal for rating purposes.  

The Board notes again that the allowance of service 
connection may only be severed upon a showing that the grant 
of service connection was a product of CUE, shown to be an 
error which leads to a later conclusion as to which 
reasonable minds could not differ. 

At the time of the initial rating action in this case by the 
RO, several adjudicative options were available.  The claim 
could have been delayed for further development of the 
evidence which might have changed things either way; the 
claim could have been denied, which would have then been 
subject to an appeal which might or might not have been 
successful; or the claim could have been allowed based on the 
evidence.  The RO decided to resolve any questions in the 
veteran's favor, and took the third route, granting service 
connection for bilateral defective hearing.  Once that choice 
was made, under the prevailing laws, the burden of proof 
shifted, to protect the veteran for purposes of severance.  
In other words, the grant, once made, cannot be withdrawn 
simply because of a difference of opinion.  Rather, there 
must be clear and unmistakable evidence that the decision was 
wrong and/or not supported by responsible evidentiary proof, 
or that something egregious was involved like fraud (which 
has never been suggested in this case).

In this case, service connection was granted based on the 
veteran's known in-service noise exposure and the 2004 
medical conclusion that he had hearing loss in both ears.  
This was based upon, and credibly sustained by, the opinion 
of an audiological specialist who so diagnosed him.  In that 
regard, the Board is mindful of the nature of audiometric 
test results, and the fact that certain parameters are set 
forth as to what is and is not hearing loss for VA rating 
purposes.  In this case, the veteran's hearing deficits are 
all at the high frequency levels, and remain so to date, 
reflecting sensorineural hearing loss which may or may not be 
due to acoustic trauma in service.  Such test scores may 
fluctuate from time to time.  Accordingly, reading the raw 
test scores and comparing them to the stated diagnosis, 
perhaps the data at the time of the initial grant were not on 
as solid an evidentiary basis with regard his right ear as 
that available for his left ear, but nonetheless the decision 
was not inconsistent with the diagnosis reported at the time.  

There is, of course, a significant difference between having 
a hearing loss that is sufficient for compensation and having 
no hearing loss at all.  And, while the evidence may not have 
been unequivocal, the decision to grant service connection 
does not appear to meet the aforementioned standard of being 
clearly and unmistakably erroneous, with all due respect for 
the RO's careful analysis in this case. 

The RO's decision to sever service connection for hearing 
loss in the right ear was predicated on the finding in 2005 
that his hearing loss at the time in that ear was "normal 
for rating purposes".  This specific clinical finding, and 
the associated conclusion, may go to the rate of compensation 
but does not go to the presence or absence of disability at 
any given time.

In view of the foregoing, the Board concludes that reasonable 
minds could differ as to whether the RO's initial grant of 
service connection for the veteran's hearing loss in the 
right ear was correctly based on the facts and the law extant 
at the time.  Therefore, given the high threshold for 
severance of service connection, and based upon the unique 
facts in this case, we will direct restoration of service 
connection.

III.  Tinnitus

As noted above, the Court of Appeals has held that, to grant 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in- service injury or disease and the 
current disability.  Hickson v. West, supra.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Service connection for an organic disease of the nervous 
system (e.g., tinnitus) may also be established based upon a 
legal presumption by showing that the disability was 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board would note that in Charles v. Principi, 16 Vet. 
App. 370, 374-375 (2002), the Court specifically held that 
tinnitus is a condition which is capable of lay observation.  
See also Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

In service, the veteran, who was primarily a mechanized 
infantryman, was exposed to multiple sources of acoustic 
trauma to include gunfire, heavy machinery noise, target 
practice noise, aircraft and ground power unit noise, and 
grenade explosions.  He also experienced head trauma.  The 
STRs are limited but those now in the file show recurrent 
bilateral ear pain and complaints of hearing loss, as well as 
diagnosed otitis media.  Records reflect routine exposure to 
hazardous noises.

On VA audiological evaluation in March 2004, in addition to 
bilateral hearing loss, the veteran also complained of 
tinnitus.  He told the audiological examiner that he had not 
been exposed to significant noise since service, as a 
computer engineering student.  With regard to his tinnitus, 
he said it had started about 8 years before, and now occurred 
particularly in the left ear about twice a week.  The 
severity of the tinnitus was described as being moderately 
severe, and was interfering with his sleep, communication, 
and hearing.

He was not experiencing tinnitus at the time of the 2005 VA 
examination.

The Board believes there is sufficient evidence to show the 
manifestations of tinnitus beginning in service, as the 
veteran is competent to report his own symptoms and the 
circumstances of its incurrence in service are consistent 
with his military record including combat andother noise 
exposure.  In 2004 he said that it had existed for 8 years, 
which places it within his period of service.  He has 
candidly indicated that it is not constant, occurring about 
twice a week; so the fact that he was seen in 2005 on a 
single date when it was not then bothering him does not 
mitigate against the other comparable findings of its 
acknowledged presence, on other occasions, in chronic 
underlying form.

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(d).  Accordingly, the 
Board will exercise its discretion to find that the evidence 
is in relative equipoise, and will conclude that service 
connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

ORDER

The appeal for entitlement to service connection for "Gulf 
War Syndrome" is dismissed.

The appeal for restoration of service connection for hearing 
loss in the right ear is granted.

Service connection for tinnitus is granted.


REMAND

Disabilities involving allergies/asthma, right knee
and back, skin, diabetes mellitus, GERD, liver, and colon

As noted above, the STRs are very limited, although those in 
the file do seem to sustain some of the veteran's current 
complaints with regard to the remaining appellate issues.  
The full nature of his service is not even entirely clear, 
e.g., he has testified that he was in the Persian Gulf region 
from July 3 to December 16, 1993, but this is not otherwise 
fully confirmed and documented.  More recent VA clinical 
records refer to his work while in Saudi Arabia or elsewhere 
in the Middle East, including Egypt.

Some of the available records are for the veteran as the 
dependent of his spouse, who was then on active duty, and 
apparently was discharged in 2004.  He provided a large 
packet of VA clinical records at the hearing, all of which 
appear to have been obtained from the Phoenix VA Medical 
Center.

It is not clear whether additional records are available 
under either name, but an attempt to obtain them should be 
made, particularly forom the Walter Reed Army Medical Center 
(WRAMC); the "King Brow Clinic," which is probably 
Kimbrough Clinic; "Ft. Courtney"; and Ft. Meade, MD.  The 
veteran has indicated that he has been seen at other military 
facilities as well as VA facilities in Lake City, FL 
(including in 1996); in San Antonio (possibly Brooke AMC?); 
Ft. Sam Houston; and the Phoenix VAMC.  It does not appear 
that all such records are in the file.

As noted, at the time of the hearing, the veteran submitted a 
large packet of VA clinical records with regard to some of 
his post-service treatment.  He has been diagnosed with some 
of the claimed disabilities, e.g., skin breakdown and 
breakouts, breathing difficulties, allergies and respiratory 
impairment, diabetes, and liver abnormalities with abnormal 
testing and documented fatty liver, and has reported symptoms 
which may or may not be reflective of the other claimed 
problems to include of an orthopedic nature (e.g., back, 
knee) as well as involving the gastrointestinal tract.  

In any event, adequate medical opinions are not in the file 
with regard to the appropriate diagnoses and/or whether they 
are in any way attributable to service.

The veteran has also stated that he served in Egypt and other 
Persian Gulf regions, where he may have experienced some of 
the same conditions which caused other soldiers to have 
respiratory and skin problems, for example, and records for 
which are not in the file.  He has also testified that he has 
been waiting for the Persian Gulf War (PGW) Registry.

The veteran also indicated at the hearing that he was 
scheduled for an appointment with a VA physician in March 
2008; those records should be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    (a)  The service department should be 
requested to obtain and provide all of the 
veteran's medical and personnel records not 
already received by VA, to include complete 
documentation of his locations of service 
including but not limited to the Persian 
Gulf region.  All efforts to obtain these 
records should be documented.  
    
    (b)  Attempts should also be made to 
obtain all available in-service clinical 
reports, whether located in the veteran's 
files (as a dependent) or his wife's files, 
in all locations wherein both of them 
served, including the Washington, D.C., 
metropolitan area; and all appropriate 
releases should also be obtained from his 
wife, as required for such records.  The 
search for the records should be fully 
documented in the file in writing.

    (c)  Complete VA records should be 
obtained for all care since service 
including from Lake City, FL, and in San 
Antonio, as well as any other records 
available from Arizona including from a VA 
appointment the veteran reportedly was 
scheduled to have in March 2008.  

2.  The veteran should be scheduled for 
respiratory, dermatological, 
endocrinological, gastrointestinal-
gastroenterological, neurological, and 
orthopedic examinations to determine the 
diagnosis, nature, and extent of any 
association between his service experiences; 
and/or his service-connected problems and 
the currently claimed disabilities.  The 
claims file, to include this Remand, must be 
made available to the examiner(s) for review 
in conjunction with the examination(s).  

    (b)  The examiners should indicate 
whether the veteran has disability 
associated with allergies, asthma, the right 
knee, the back, the skin, diabetes mellitus, 
GERD, the liver, and/or the colon.  

    (c)  As to each disorder diagnosed, the 
examiner should render an opinion as to the 
date of onset of the disability, and whether 
it is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in 
or as a result of service, or whether such a 
relationship to service is unlikely (i.e., 
less than a 50-50 probability).  

    (d)  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.  

(3)  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for 
any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

(4)  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for service connection on 
all potential bases.  If the decision 
remains adverse, provide him and his 
representative with an appropriate SSOC.  
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


